Case 1:19-cr-00447-DLC Document 67 Filed 04/15/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
-y-

SADI FOFANA,
Defendant.

DENISE COTE, District Judge:

S1 19Cr0447 (DLC)

ORDER

 

 

 

USDC SDNY

DOCUMENT |
ELECTRONICALLY FILED
DOC #:

DATE FILED: “is /2°3¢

 

 

 

 

Having scheduled the defendant to be sentenced on May 15,

2020 on the violation of probation, it is hereby

ORDERED that, in light of the COVID-19 outbreak, the

defendant’s sentencing is adjourned to June 26, 2020 at 11 a.m.

Dated: New York, New York
April 15, 2020

a i
VIDENISE COTE
United Btates District Judge

 

 

 
